Citation Nr: 1431134	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the rating reduction for degenerative disc disease at L4-5, lumbar spine, from 40 to 20 percent disabling, effective January 1, 2009.

2.  Entitlement to an increased rating for degenerative disc disease at L4-5, lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which carried out a proposed reduction in the rating for degenerative disc disease at L4-5, lumbar spine, from 40 to 20 percent disabling, effective January 1, 2009.

The Veteran testified at a Board hearing in April 2014; the transcript is of record.

The issue of entitlement to an increased rating for degenerative disc disease at L4-5, lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of the decision to reduce the rating for degenerative disc disease, L4-5, lumbar spine, from 40 to 20 percent there had not been an examination disclosing improvement in the disability.  



CONCLUSION OF LAW

The criteria for reduction in the 40 percent disability rating for degenerative disc disease at L4-5, lumbar spine, were not met, and restoration of that rating is warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the propriety of the rating assigned for degenerative disc disease at L4-5, lumbar spine, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a July 2008 rating decision and August 2008 notice letter, the Veteran was informed of the proposal to reduce the disability rating assigned to degenerative disc disease at L4-5, lumbar spine from 40 percent disabling to 20 percent disabling.  Action taken to reduce the rating from 40 percent disabling to 20 percent disabling, effective January 1, 2009, was taken pursuant to 38 C.F.R. § 3.105(e) in an October 2008 rating decision.  

Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 40 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 40 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344(a)-(b) regarding stabilization of ratings.  See Collier v. Derwinski, 2 Vet. App. 247, 249 (1992).  Instead a rating may be reduced on the basis of examination showing improvement.  38 C.F.R. § 3.344(c).

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected degenerative disc disease, L4-5, lumbar spine, was rated 40 percent, effective August 1, 2006.  As detailed, pursuant to the October 2008 rating action, the RO reduced the disability to 20 percent disabling, effective January 1, 2009.  Because the rating had not been in effect for five years or more, the stringent requirements of 38 C.F.R. § 3.344(a)-(b) were not applicable, and the reduction could be based on an examination disclosing improvement.  38 C.F.R. § 3.344(c).

The Veteran's back disability has been rated under the general rating formula for diseases and injuries of the spine.  

In pertinent part the general rating formula for diseases and injuries of the spine, contains the following rating criteria: 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

In June 2008, the Veteran underwent a VA examination to evaluate the back disability.  He reported flare-ups associated with moving too fast, sitting too long, pulling weeds or using a push mower three times a week, with pain 3-4 hours until resolved.  During flare-ups he experienced 7 out of 10 pain.  He denied the use of a lumbar spine brace.  

On physical examination, his gait was smooth and posture erect.  Active range of motion after three repetitions was forward flexion 0 to 70 degrees with pain and extension 0 to 30 degrees.  Despite the report of pain on motion, the examiner stated that the Veteran had no discomfort or difficulty with range of motion testing.  There was no edema, effusion, tenderness, deformities, weakness, fatigue, or instability found.  Additional limitations due to flare-ups could not be determined without resorting to mere speculation.

While on its face the June 2008 VA examination report indicates that the Veteran's lumbar spine disability had improved, such examination report contains no comment on limitation of motion during flare-ups.  

The Veteran has testified that during flare-ups he could not bend at all and experienced stabbing pain.  

Thus, the June 2008 VA examination report did not demonstrate improvement when considered in the light of the other evidence of record, to include the Veteran's assertions regarding flare-ups.  Thus, the Board finds a reduction to 20 percent, effective January 1, 2009, was not proper and that the 40 percent rating should be restored.  

In light of the above, the Board finds that the reduction was improper and a 40 percent rating is reinstated for the period from January 1, 2009.  


ORDER

The reduction in the 40 percent rating for degenerative disc disease, L4-5, lumbar spine, was not proper, and the 40 percent rating is restored.  


REMAND

As detailed, the VA examination in June 2008 subsequent to receipt of his May 2008 increased rating claim, did not contain all findings needed to rate the disability.  His testimony and statements indicate his disability had grown worse.  Thus, he is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

At the Board hearing, the Veteran indicated that he continues to receive treatment for his lumbar spine disability.  VA has an obligation to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any VA treatment for his back disability since December 2007; and to authorize VA to obtain records of all other treatment pertaining to the lumbar spine disability; including from the following providers:

a)  Emerald Coast Center for Neurological Disorders from September 11, 2010;

b)  Select Physical Therapy from July 26, 2008;

c)  any other identified private medical provider.

3.  the Pensacola Naval Hospital from September 17, 2008.

4.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability.  The examiner should note that the claims file was reviewed.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any other functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  These findings are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner must provide reasons for the opinion.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


